DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0099990) in view of Loupas (US 2006/0052698) and Watanabe et al. (US 2018/0008152; hereinafter Watanabe).
Lee shows an ultrasonic imaging apparatus and method (abstract) comprising: a processor configured to: divide a sample volume into a plurality of sections along a direction in which an ultrasound signal is transmitted (spectral Doppler image formed by compounding plurality of Doppler signals, [0023]; user input window setting of at least two windows; [0024]-[0027]); acquire a Doppler signal corresponding to a sample volume ([0017]), divide the Doppler signal into a plurality of sub-Doppler signals respectively corresponding to the plurality of sections of the sample volume (window processing; [0018]-[0019]; Figure 3), generate a plurality of spectral Doppler signals by performing spectral analysis on each of the plurality of sub-Doppler signals (window processing; [0005], [0018]-[0019]; Figure 3), determine a spectral Doppler signal corresponding to a section including an object from among the plurality of sections as a spectral Doppler signal corresponding to the object ([0023]); and a display configured to display the spectral Doppler signal corresponding to the sample volume ([0023]).
Also, the processor is further configured to generate the plurality of spectral Doppler signals by performing weighting accumulation and Fourier Transform on each of the plurality of sub-Doppler signals ([0021]-[0022], [0024], [0028]); wherein the processor is further configured to generate the spectral Doppler signal corresponding to the sample volume by performing weighting accumulation on the plurality of spectral Doppler signals ([0021]-[0022], [0024], [0028]); wherein the processor is further configured to divide the Doppler signal into the plurality of sub-Doppler signals respectively corresponding to a plurality of sections set in the sample volume (window processing; [0018]-[0019]; Figure 3); wherein the processor is further configured to generate the plurality of spectral Doppler signals respectively corresponding to the plurality of sections, and wherein the display displays the plurality of spectral Doppler signals ([0023]); wherein the number and length of the plurality of sections are set based on a user input ([0024]); wherein the processor is further configured to: determine at least one effective spectral Doppler signal from among the plurality of spectral Doppler signals ([0023]); and generate the spectral Doppler signal corresponding to the sample volume from the determined at least one spectral Doppler signal ([0023]); wherein the processor is further configured to acquire the Doppler signal corresponding to the sample volume set with respect to an object, model an artifact signal in a spectral Doppler signal corresponding to the object by using the plurality of spectral Doppler signals, and generate, based on the spectral Doppler signal corresponding to the object and the artifact signal, a spectral Doppler signal corresponding to the object and from which an artifact is removed, and wherein the display displays the spectral Doppler signal corresponding to the object and from which the artifact is removed (remove clutter artifacts; [0017]-[0019], [0023]).
Lee fails to show an input interface configured to receive a user input and a processor configured to set a sample volume to blood vessels including a vein and artery in a B-mode ultrasound image based on the user input through the input unit; determine, based on the user input, a number and a size of a plurality of sections to be set in the sample volume; and divide the sample volume set to the blood vessels into a plurality of sections along an axial direction on the sample volume.
Lee also fails to show determine a second spectral Doppler signal corresponding to a second section including another object set to the other of the vein and the artery from among the plurality of sections as an artifact signal, and generate a spectral Doppler signal from which an artifact is removed by performing subtraction between the spectral Doppler signal corresponding to the object and an artifact signal.
Loupas discloses an ultrasound diagnostic system and method for displaying spectrograms.  Loupas teaches an input interface configured to receive a user input and a processor configured to set a sample volume to blood vessels including a vein and artery in a B-mode ultrasound image based on the user input through the input unit; determine, based on the user input, a number and a size of a plurality of sections to be set in the sample volume; and divide the sample volume set to the blood vessels into a plurality of sections along an axial direction on the sample volume ([0050]-[0054]Figure 6).
Watanabe discloses an ultrasound Doppler diagnostic apparatus and method for blood vessel determination.  Watanabe teaches determining a second spectral Doppler signal corresponding to a second section including another object set to the other of the vein and the artery from among the plurality of sections as an artifact signal, and generating a spectral Doppler signal from which an artifact is removed by performing subtraction between the spectral Doppler signal corresponding to the object and an artifact signal (the normalized zero spectrum corresponds to the artifact signal, the static tissue state, which is subtracted from the Doppler spectrum; [0073]; [0071]-[0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to utilize an input interface configured to receive a user input and a processor configured to set a sample volume to blood vessels including a vein and artery in a B-mode ultrasound image based on the user input through the input unit; and determine, based on the user input, a number and a size of a plurality of sections to be set in the sample volume as taught by Loupas, in order to improve the view of the user and allow the user to control the regions to be sampled, and particularly by using color Doppler imaging data to document distribution of motion features as a function of time by providing a one dimensional display of blood flow/tissue motion at the selected region (Loupas, [0007]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to generate a spectral Doppler signal from which an artifact is removed by performing subtraction as taught by Watanabe, as the removal of noise will improve the overall quality of the image.  Furthermore, the removal of noise will aid in accurately identifying a specific region of tissue and for example determining the thickness of the tissue (Watanabe, [0076]).

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0099990) in view of Loupas (US 2006/0052698) and Watanabe et al. (US 2018/0008152; hereinafter Watanabe) as applied to claims 1 and 10 above, and further in view of Burns et al. (US 2001/0039381; hereinafter Burns).
Lee fails to show further comprising an ultrasound transceiver configured to control a probe to transmit a generated ultrasound signal to the sample volume as many times as a predetermined ensemble number and according to a preset pulse repetition frequency (PRF), and receive an echo signal reflected from the sample volume, wherein the processor is further configured to acquire the Doppler signal based on the echo signal.
Burns discloses an ultrasound diagnostic apparatus and method.  Burns teaches further comprising an ultrasound transceiver configured to control a probe to transmit a generated ultrasound signal to the sample volume as many times as a predetermined ensemble number and according to a preset pulse repetition frequency (PRF), and receive an echo signal reflected from the sample volume, wherein the processor is further configured to acquire the Doppler signal based on the echo signal ([0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lee, Loupas, and Watanabe, to process the Doppler signal using a predetermined ensemble number and a preset pulse repetition frequency as taught by Burns, as Burns teaches that Doppler imaging is performed by using predetermined ensemble number (temporal echo sequence) according to a pulse repetition frequency which corresponds with the repetition frequency of the sequence of transmit waves used to properly obtain the Doppler signal.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793